Exhibit 21 LIST OF SUBSIDIARIES Name State or Jurisdiction of Incorporation or Organization MarineMax East, Inc. (1) Delaware MarineMax Services, Inc. (2) Delaware MarineMax Northeast, LLC (2) Delaware Boating Gear Center, LLC (2) Delaware US Liquidators, LLC (1) Delaware Newcoast Financial Services, LLC (2) Delaware My Web Services, LLC (1) Delaware MarineMax Charter Services, LLC (2) Delaware MarineMax Vacations, LTD (2) British Virgin Islands Gulfport Marina, LLC (2) Delaware Wholly owned subsidiary of MarineMax, Inc. Wholly owned subsidiary of MarineMax East, Inc.
